Fourth Court of Appeals
                               San Antonio, Texas
                                   November 6, 2015

                                  No. 04-14-00547-CV

                        IN THE INTEREST OF T.S.P., A Child,

                  From the County Court at Law, Medina County, Texas
                            Trial Court No. 07-06-4710-CCL
                        Honorable Vivian Torres, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court